Citation Nr: 0807417	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for PTSD due to 
testicle removal.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for insomnia.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
aseptic necrosis of the left femur with residual subcapital 
fracture.  

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
aseptic necrosis of the right femur with residual subcapital 
fracture.  

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
lumbar spine loss of motion, residual of a bilateral hip 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
October 1972.  

The instant claims come before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the VA 
Tiger Team Special Processing Unit at the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which then transferred jurisdiction over the case to 
the RO in Huntington, West Virginia.  

The Board, in May 2007, remanded this case so that the 
veteran could be scheduled for a videoconference hearing.  

The veteran appeared at a videoconference hearing in October 
2007 before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.


For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

In the course of his October 2007 hearing conducted by the 
undersigned, the veteran testified that he was receiving 
current treatment at the VA Kanawha City Clinic [located 
within the Charleston, West Virginia metropolitan area].  He 
specifically named his primary care physician.  See page 27 
of hearing transcript (transcript).  Review of the claims 
file notes that the most recent VA medical records on file 
are dated in December 2004; these records are from the 
"Charleston CBOC."  This named VA physician was shown to be 
the author of the December 2004 medical record.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

The veteran also testified in October 2007 that he had been 
informed by a VA psychiatrist that he had "signs of symptoms 
of PTSD."  See page seven of transcript.  He added that he 
was told this about "ten to fifteen years ago" [1992 to 
1997].  See page 12 of transcript.  The Board notes that a 
diagnosis of PTSD is not currently of record.  Review of the 
record also shows that no VA medical records dated between 
1992 and 1997 have been associated therein.  Pursuant to this 
remand, the veteran should be asked to inform VA of the 
location of the VA facility where he was provided psychiatric 
treatment during this time frame.  


As such, all VA medical records named by the veteran, as well 
as records of all VA treatment afforded the veteran 
subsequent to December 2004, to include those available from 
the VA Kanawha City Clinic, must be obtained.

The veteran also testified that a private physician 
"Fister" [sic] told him that old scar tissue, essentially 
which developed as a result of his involvement in an in-
service motor vehicle accident, led to the development of his 
currently claimed low back and bilateral hip disorders.  See 
pages 25 and 26 of transcript.  He added that the health 
affects of a "1988" post-service fall were worse than they 
would have been had he not developed the scar tissue brought 
about by his in-service accident.  Id.  The Board notes that 
an October 1987 VA medical record shows that the veteran was 
seen for complaints of bilateral hip pain; he attributed this 
pain to his falling down the side of a mountain on January 1, 
1987.  An August 1997 letter is on file from Dr. Pfister; 
however, while this letter includes a diagnosis of bilateral 
osteonecrosis of the hips, it did not include any opinion as 
to an etiological relationship between an in-service accident 
and a current orthopedic-based disorder.  

Therefore, in light of the United States Court of Appeals for 
Veterans Claims (Court) holding in Crutcher v. Nicholson, 
U.S. Vet. App. No. 03-1025 (Jan. 24, 2006), on remand, a 
request for a statement from Dr. Pfister should be made.  See 
38 U.S.C.A. § 5103A (b) (West 2002 & Supp. 2007).  See also 
Konchalski v. Nicholson, No. 04-1150 (January 27, 2006), 
where the Court noted that that under section 5103A(b), the 
Secretary's duty to assist includes making "reasonable 
efforts to obtain relevant records," so long as the claimant 
"adequately identifies" those records to the Secretary and 
authorizes the Secretary to obtain them.  38 U.S.C.A. 
§ 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005).  The Court held that where, as here, the appellant 
mentioned that a specifically named medical professional 
would possibly have evidence favorable to his claim clearly 
put the Secretary on notice of the likely existence of 
competent medical evidence that, if true, would be relevant 
to full and fair adjudication of his claim.  As such, the 
Court found that a remand was necessary to try to obtain the 
referenced medical opinion.


The Board also observes that after the issuance of a March 
2004 statement of the case (SOC), additional VA medical 
records from the VA Medical Centers in Richmond, Virginia and 
Huntington, West Virginia (to include the above-noted 
December 2004 treatment record from the "Charleston CBOC") 
have been associated with the claims file.  These records, in 
part, concern his instant claims (i.e., an April 2004 
discharge summary from the VA Medical Center in Richmond, 
Virginia shows admission and discharge diagnoses reflective 
of failed right hip total arthroplasty).  The veteran is not, 
however, shown to have submitted a waiver of initial 
consideration of this evidence by the RO and the RO did not 
issue a subsequent supplemental SOC (SSOC).  In Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) emphasized 
the Board's status as "an appellate tribunal."  The Board 
is prohibited from considering additional evidence without 
having to remand the case to the AOJ for initial 
consideration, unless having an appropriate waiver from the 
veteran.  Hence, as this case must be remanded anyway, the 
most appropriate action is to have the RO initially consider 
this additional evidence associated with the record following 
the issuance of the March 2004 SOC as part of its post-remand 
evidentiary review.

The Board also notes that the Court, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), established new requirements regarding 
the VCAA notice and claims that had been previously denied.  
The veteran's claims regarding his back and hips are 
previously-denied claims, and thus the holding in this case 
would apply to these claims.  Here, the claims were last 
finally denied by the RO in October 1988, at which time the 
RO essentially found that the veteran's in-service back 
injury was acute and transitory and resolved without any 
residual disability, and that there was no relationship 
between the veteran's current back disorder with aseptic 
necrosis and his military service.  The veteran was informed 
of this decision in November 1988, and failed to perfect an 
appeal.  He reopened his claims several years later, in 
October 2001.  


In Kent, the Court held that the VCAA notice must include the 
bases for the denial in the prior decision (in this instance, 
October 1988) and describe what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial (i.e., that his currently claimed 
disorders - back and hips - are related to his military 
service).  Therefore, the question of what constitutes new 
and material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the December 2001 VCAA notice to the 
veteran did not meet the requirements of Kent.  In the first 
instance, the December 2001 correspondence did not mention 
the bases for the October 1988 prior denial.  Second, the 
letter failed to accurately describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial; in fact, the letter did not even 
discuss "new and material" claims, to include informing the 
veteran of the regulatory provisions pertaining to new and 
material claims set out in 38 C.F.R. § 3.156.  While such 
notice was provided the veteran in May 2005, the timing of 
this notice is clearly deficient.  

The case is REMANDED to the RO for the following action:

1.  The RO should ask the veteran to 
provide the name and location of all VA 
medical facilities where he was provided 
medical treatment for psychiatric-based 
treatment from 1992 to 1997.  All named 
records should be sought.  The RO should 
also attempt to obtain all available VA 
treatment records reflective of treatment 
afforded the veteran since December 2004, 
to include those from the Kanawha City 
Clinic.  If, after making reasonable 
efforts, the RO cannot locate any such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain these government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  After obtaining a signed release form 
from the veteran, the RO should obtain 
copies of any existing medical records 
reflective of treatment afforded him by 
Dr. Pfister.  Any records obtained should 
be associated with the other evidence in 
the claims file.  Efforts to secure these 
records must continue until it is 
determined in writing that further 
efforts would be futile.  Ultimately, if 
the requested records are not available, 
or the search for any such records 
otherwise yields negative results, in 
compliance with the notification mandates 
set out in 38 C.F.R. § 3.159(e), that 
fact should be noted in the veteran's 
claims file, and the appellant and his 
representative so notified in writing.

Dr. Phister should also be specifically 
requested to render a medical opinion 
concerning the question of whether it is 
at least as likely as not that the 
veteran has old scar tissue which 
developed as a result of his involvement 
in an in-service motor vehicle accident 
and led to the development of his 
currently claimed low back and bilateral 
hip disorders.  A complete rationale for 
any opinions expressed must be provided.


3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any of the ordered 
action is determined to have not been 
undertaken or to have been taken in a 
deficient manner, take appropriate 
corrective action.

4.  Thereafter, the RO, following its 
conducting any additional development of 
the evidence seen as appropriate, should 
readjudicate the appealed issues.  If any 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a SSOC which includes 
a summary of any additional evidence 
submitted (to include initial 
consideration of the additional evidence 
associated with the record subsequent to 
the issuance of the March 2004 SOC), 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tanya A. Smith
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

